United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                                                                              May 21, 2003
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT
                                                                        Charles R. Fulbruge III
                                                                                Clerk
                                    ____________

                                    No. 02-41381
                                    ____________


            In Re: NORPLANT CONTRACEPTIVE PRODUCTS LIABILITY
            LITIGATION

            ______________________________________________________


            CHERYL WHITE; ET AL.,


                                        Plaintiffs,


            VALORIE WHATLEY,


                                        Plaintiff-Appellant,

            versus


            WYETH LABORATORIES               INC.;    AMERICAN       HOME
            PRODUCTS CORPORATION,


                                        Defendants-Appellees.



                      Appeal from the United States District Court
                           for the Eastern District of Texas
                         Nos. 1:97-CV-7369; 1:94-MD-1038



Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*

       Valorie Whatley appeals the district court’s summary judgment dismissal of her claims

regarding the prescription contraceptive Norplant in this multidistrict products liability action. See

In re Norplant Contraceptive Prods. Liab. Litig., 215 F. Supp. 2d 795 (E.D. Tenn. 2002). Under

Tennessee law, which governs Whatley’s claims, “the manufacturer of an unavoidably unsafe

prescription drug can discharge its duty to warn by providing the physician with adequate warnings

of the risks associated with the use of its drug.” Pittman v. Upjohn Co., 890 S.W.2d 425, 429 (Tenn.

1994). Whatley contends that the district court erred in concluding that her claims were barred by

Tennessee’s learned intermediary doctrine. She argues that Norplant is a prescription contraceptive

device, not a prescription drug, and therefore the district court should have certified the question to

the Supreme Court of Tennessee. Finding no merit in Whatley’s arguments, we AFFIRM.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                 -2-